Citation Nr: 1215680	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for bilateral foot fungus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1959 to February 1963. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case was subsequently transferred to the RO in New York, New York.

When this case was most recently before the Board in January 2011, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  No chronic low back disability was present in service or within one year of the Veteran's discharge from service, and no current low back disability is etiologically related to service. 

2.  No chronic bilateral foot fungus was present in service, and no current bilateral foot fungus is etiologically related to service. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service, and arthritis of the low back may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Bilateral foot fungus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided with the notice required under the VCAA by a letter mailed in August 2007, before the initial adjudication of the claims.  

The record also reflects that service treatment records (STR) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran has been afforded appropriate VA examinations, and medical nexus opinions have been obtained.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non-prejudicial to the Veteran. 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis of the low back to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Background Information

Historically, the Veteran filed both claims for service connection in July 2007.

Service Connection Claim - Low Back

The Veteran contends that service connection is warranted for low back disability as the disability is related to service.  Specifically, he asserts that he has experienced chronic back pain due to a herniated disc following an in-service parachute jump injury.   

The Veteran's DD Form 214 shows he received a Parachutist Badge.  However, the STRs, which appear to be complete, are silent for any indication of problems, concerns, or treatment for any back related issues.  Although the Veteran was seen for various medical complaints on multiple occasions in 1960, 1961 and 1962, on no occasion did any of his complaints pertain to his back.

The report of the Veteran's separation examination in November 1962 reveals that the clinical evaluation of his spine was normal.  Neurologic examination was also normal.  The report of a medical history given by the Veteran in November 1962 is likewise negative for any references to complaints involving the back.  He denied having arthritis, neuritis, painful joints, or bone/joint deformity.  He also denied having worn a brace or back support.  He stated that he was in good health.  

There is no pertinent, post-service medical evidence dated prior to 2005.  VA treatment records from 2005 showed the Veteran reported low back pain, the aforementioned in-service jump injury, and a slip and fall on steps in December 2004.  A history of L5-S1 herniated disc was also noted in VA treatment records.

The Veteran was afforded a VA examination in September 2010 in which he reported a history of back trauma in 1962 during a parachute jump in service.  The VA examiner diagnosed degenerative disc disease/degenerative joint disease at L4-5 with mild L4 on L5 anterolisthesis and opined that the question of etiology of the current spinal problem (on any significance of the in-service occurrence reported by the Veteran) could not be provided without resorting to mere speculation.  In explaining why he could not provide an opinion, the  examiner noted that the service medical records were non-contributory for any evidence of back trauma in service and there was no evidence of any spinal problems since discharge until 2005 (40 plus years after discharge).  The examiner also stated that any back injury in service would have presented in a few years after discharge.  

In response to the Board's January 2011 remand, the Veteran was afforded a VA examination in February 2011 in which he reported low back problems since 1961 with pain that was worse with doing chores.  He reported that in 1961 in Okinawa he experienced a fall as a paratrooper when wind took his chute, twisted him, and caused him to fall onto his back.  He stated that he did not go to sick call when this occurred but took a lot of over-the-counter medication.  He reported that pain came and went, especially when doing strenuous activities and exercises, and six months after it happened it occurred more and more.  The VA examiner diagnosed lumbar radiculitis, lumbar degenerative disc disease, and lumbar derangement.  The VA examiner opined that the question of etiology (as related to service) of the low back disabilities could not be resolved without resort to mere speculation given the history, physical exam, and review of the "chart".  The examiner stated that the Veteran was a paratrooper in service; however, no noted back problems from service were noted.

Service Connection Claim - Foot Fungus

The Veteran contends that service connection is warranted for bilateral foot fungus as the disability is related to service.  Specifically, he contends that he has experienced periodic foot fungus and infections since service while stationed in Okinawa, Japan.

The Veteran's service personnel records show he was stationed in Okinawa for one year, four months.

STRs are silent for any indication of problems, concerns, or treatment for any feet related issues.  A May 1962 dermatology clinic record shows the Veteran reported a few small lesions on foreskin of penis but did not report any issues with his feet.  The report of the Veteran's separation examination in November 1962 reveals that the clinical evaluation of his feet was normal.  In the accompanying self-reported Report of Medical History, he marked in the affirmative "have you ever had or have you now" foot trouble but did not provide elaboration on this item.  

There is no pertinent, post-service medical evidence dated prior to 2005.  VA treatment records from 2005 showed the Veteran reported itching in both feet, and the examiner noted scaly skin with small raised lesions plantarly and diagnosed tinea pedis and onychomycosis.

The Veteran was afforded a VA examination in September 2010 in which he reported onset of an itchy rash on his feet since 1965 while in service.  He reported intermittent eruptions since that time.  The VA examiner diagnosed tinea pedis and onychomycosis and opined that that the question of etiology (as related to service) of the foot disabilities could not be provided without resorting to mere speculation as service medical records did not document complaints or treatment of any fungal infections of the feet while in service, although the Veteran stated the condition started in service.

In response to the Board's January 2011 remand, the Veteran was afforded a VA examination in February 2011 in which he reported intermittent, bilateral foot fungal infections since 1966.  He stated that infections of the big toes kept coming back.  The VA examiner diagnosed bilateral great toe nail fungus and opined that the question of etiology (as related to service) of the nail fungus could not be resolved without resort to mere speculation given the history, physical exam, and review of the "chart".  The examiner stated that it was noted that the Veteran was in service and the type of work he did in service; however, there was no noted toenail problem.

Analysis

On review of the evidence, the Board finds the Veteran has low back disability and bilateral foot fungus, diagnosed as outlined above per his VA examinations in 2010 and 2011.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Therefore, the Board acknowledges the Veteran's written statements and reports to VA health care providers that his low back pain and bilateral foot fungus started in service and has been present since that time.  The Board also recognizes that the Veteran is competent to report such observable symptomatology.  

However, once evidence is determined to be competent, the Board must determine whether such evidence also is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In weighing credibility, the Board may consider factors such as self-interest, bias, and consistency with other evidence of record, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board also may weigh the absence of contemporaneous medical evidence against lay evidence in determining credibility, although it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board notes that there is no objective evidence of low back disability or bilateral foot fungus from the time of the Veteran's discharge in 1963 until 2005, over 40 years after separation.  Generally, the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board recognizes in this regard that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). 

However, in this case, the Veteran's statements regarding the continuity of his low back pain and bilateral foot fungus since service are not credible because the history provided for compensation purposes many years after service is inconsistent with the record.  In this regard, the Board notes that the Veteran's service medical treatment records are negative for the claimed disabilities, as are his service separation examination and medical history.  The normal separation examination amounts to affirmative evidence showing that neither a spine disorder nor a foot fungus disorder was present.  These are significant factors which weigh against the claim.  In addition, there is no corroborating evidence of any low back condition or bilateral foot fungus between service and 2005 (shortly after he had a slip and fall in December 2004 as noted in the aforementioned VA treatment records).  

Additionally, the 2010 and 2011 VA examiners stated that they could not opine as to whether the Veteran's current back disability or bilateral foot disabilities were related to service without resort to "mere speculation."  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record; see Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case it is clear that the examiners considered all available evidence, including the Veteran's own account, so the criteria of Jones are met.

In sum, the Board finds that the competent and credible evidence of record establishes that no chronic low back disability or bilateral foot fungus was present in service or until many years after the Veteran's discharge from service and that the Veteran's current low back disability and bilateral foot fungus are not etiologically related to service.  Accordingly, since the preponderance of the evidence is against the claims, service connection for low back disability and bilateral foot fungus is not warranted. 


ORDER

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for bilateral foot fungus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


